



109 HR 4734 IH: 21st Century National Defense Education


U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4734

		IN THE HOUSE OF REPRESENTATIVES

		

			February 8, 2006

			Mr. Reyes introduced

			 the following bill; which was referred to the

			 Committee on Education and the

			 Workforce, and in addition to the Committee on

			 Science, for a period to

			 be subsequently determined by the Speaker, in each case for consideration of

			 such provisions as fall within the jurisdiction of the committee

			 concerned

		

		A BILL

		To establish a comprehensive education program to bolster

		  the economic competitiveness and national security of the United States by

		  promoting science, technology, engineering, and math education, careers, and

		  capacity, as well as foreign language acquisition.

	

	

		1.Short title; Table of

			 Contents

			(a)Short

			 titleThis Act may be cited as the 21st Century National Defense Education

			 Act or NDEA–21.

			(b)Table of

			 Contents

				

					Sec. 1. Short title; Table of Contents.

					Sec. 2. Purpose.

					Sec. 3. Findings.

					Sec. 4. Definitions.

					Title I—STEM Programs

					Subtitle A—Elementary and Secondary Education

					Sec. 101. Math and Science Next Initiative.

					Sec. 102. Math and science teacher education requirements

				(MASTER) plan.

					Subtitle B—Undergraduate Education

					Sec. 111. STEM Loan Forgiveness.

					Sec. 112. Research Experiences for Undergraduates

				programs.

					Subtitle C—Graduate and Doctoral Education

					Sec. 121. Professional science Master’s program for national

				security and economic competitiveness.

					Sec. 122. Advanced foreign language education grant

				program.

					Sec. 123. STEM Teaching Fellowships.

					Subtitle D—STEM Revitalization Task Force

					Sec. 131. STEM Revitalization Task Force.

					Sec. 132. National STEM Advisor.

					Sec. 133. Assistance from the Office of Science and Technology

				Policy.

					Sec. 134. Reports.

					Title II—Foreign Language and Cultural Programs

					Sec. 201. Office of Teaching Another Language to Kids

				(TALK).

						Sec. 216. Office of Teaching Another Language to

				  Kids.

					Sec. 202. National Foreign Language Coordinating

				Council.

				

			2.PurposeThe purpose of this Act is to strengthen

			 national security and ensure the competitiveness of the United States’ economy

			 by—

			(1)developing the

			 skills and expertise of the Nation’s younger generations in science,

			 technology, engineering, and math; and

			(2)increasing

			 American students’ knowledge of languages, cultures, and areas around the

			 globe.

			3.FindingsThe Congress finds as follows:

			(1)In 1958, in response to the Soviet Union’s

			 launch of Sputnik, Congress passed into law the National Defense Education Act

			 (NDEA). The NDEA succeeded in educating a new generation of scientists,

			 engineers, mathematicians, and linguists, which was essential to ensuring

			 national security and America’s leadership in scientific advancement.

			(2)Although the United

			 States remains a dominant force in innovation, a series of indicators, from

			 academic scores to declining interest in science and engineering careers,

			 demonstrate that the United States is losing its innovative edge.

			(3)Retirements in the

			 science and engineering field are rapidly increasing, leading to a potential

			 shortage in the high-tech talent required by the United States defense

			 industry, as well as key Federal research and national defense agencies.

			(4)Language education

			 is essential to America’s future. In the United States, language education has

			 not been—and is not yet—a national priority. While the Federal Government

			 recognizes the importance of language education to diplomacy, national

			 security, and international commerce, the States, which are the major source of

			 funding for education, do not yet have the same appreciation for its

			 importance.

			(5)A

			 national sense of urgency is needed to bring about change in the way the United

			 States teaches foreign languages and to reinvigorate the science, technology,

			 engineering, and math (STEM) fields.

			4.DefinitionsFor the purposes of this Act:

			(1)STEM

			 fieldThe term STEM

			 field means a branch of knowledge or study of science, technology,

			 engineering, or mathematics, as those terms are defined in this section.

			(2)ScienceThe term science means the

			 branch of knowledge or study of the physical sciences (meaning the branch of

			 knowledge or study of the material universe, including such fields of knowledge

			 or study as astronomy, atmospheric sciences, chemistry, earth sciences, ocean

			 sciences, physics, and planetary sciences) and the life sciences (meaning the

			 branch of knowledge or study of living things, including such fields of

			 knowledge or study as biology, biochemistry, biophysics, microbiology,

			 genetics, physiology, botany, zoology, ecology, and behavioral biology, except

			 that the term does not encompass the social sciences or the health

			 professions).

			(3)TechnologyThe term technology means the

			 application of science to industrial and commercial objectives, including the

			 branch of knowledge or study—

				(A)of computers,

			 (including such fields of knowledge or study as computer hardware, computer

			 software, computer engineering, information systems, and robotics);

				(B)of electronic or

			 digital products and systems; and

				(C)related to the

			 fashioning of implements, the practicing of manual skills, and the extracting

			 of resources.

				(4)EngineeringThe term engineering means the

			 science by which the properties of matter and the sources of energy in nature

			 are made useful to humanity in structures, machines, and products, as in the

			 construction of engines, bridges, buildings, mines, and chemical plants,

			 including such fields of knowledge or study as aeronautical engineering,

			 chemical engineering, civil engineering, electrical engineering, industrial

			 engineering, materials engineering, manufacturing engineering, and mechanical

			 engineering.

			(5)MathematicsThe term mathematics means the

			 branch of knowledge or study of numbers and the systematic treatment of

			 magnitude, relationships between figures and forms, and relations between

			 quantities expressed symbolically, including such fields of knowledge or study

			 as statistics, applied mathematics, and operations research.

			(6)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given such term in

			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).

			(7)SecretaryThe

			 term Secretary means the Secretary of Education.

			(8)StateThe

			 term State includes each of the several States, the District of

			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,

			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any

			 other territory or possession of the United States, except that such term does

			 not include the outlying areas for purposes of section 101(e) of this Act.

			ISTEM

			 Programs

			AElementary and

			 Secondary Education

				101.Math and Science

			 Next Initiative

					(a)Program

			 authorizedFor the purpose

			 described in subsection (b), the Secretary of Education shall make a grant in

			 an amount determined pursuant to subsection (e) to each State that submits an

			 application in accordance with subsection (f).

					(b)PurposeA State receiving a grant under this

			 section shall use the grant to make subgrants pursuant to subsection (c) and

			 carry out the State activities described in subsection (d) for the purpose of

			 providing a high-quality foundation in the STEM fields to children in

			 kindergarten, elementary school, and secondary school.

					(c)Subgrants to

			 LEAs

						(1)In

			 generalOf the amount of funds made available to a State under

			 this section for a fiscal year, the State shall use not less than 85 percent of

			 such amount to award subgrants on a competitive basis to local educational

			 agencies for the purpose described in subsection (b).

						(2)SelectionIn

			 awarding subgrants to local educational agencies under this section, a State

			 shall—

							(A)determine the

			 percentage of students served by such agencies in the State who are

			 underrepresented minority students; and

							(B)of the amount of

			 funds made available to the State under this section for a fiscal year, ensure

			 that not less than a percentage of such funds equal to the percentage

			 determined under subparagraph (A) is awarded to one or more local educational

			 agencies that serve a population of students consisting of not less than 60

			 percent underrepresented minority students, except that this paragraph shall

			 not apply with respect to a State in which no local educational agency in the

			 State serves such a population.

							(3)PreferenceIn

			 awarding subgrants to local educational agencies under this section, subject to

			 paragraph (2), a State shall give preference to local educational agencies that

			 agree to collaborate with industry and one or more institutions of higher

			 education to carry out the activities described in paragraph (4).

						(4)Authorized

			 activitiesA local educational agency receiving a subgrant under

			 this section shall use the subgrant for the following:

							(A)Establishing a

			 high standard of instruction in the STEM fields through professional training

			 for teachers, including training on integrated laboratory and academic content

			 instruction.

							(B)Developing

			 effective instructional materials, programs, curricula, learning systems, and

			 strategies in the STEM fields, including instructional materials relating to

			 integrated laboratory and academic content instruction.

							(C)Constructing and

			 purchasing facilities and equipment necessary for high-quality, contemporary

			 instruction in the STEM fields, including the provision of modern science and

			 computer laboratories.

							(D)Developing

			 contemporary courses of science study and courses of study designed to address

			 recent advances and needs in the STEM fields, including courses of study that

			 integrate academic content instruction with the use of a laboratory.

							(E)Developing career

			 development initiatives to inform students about and promote career pathways in

			 the STEM fields.

							(d)State

			 activitiesOf the amount of funds made available to a State under

			 this section for a fiscal year, the State shall reserve not more than 15

			 percent of such amount for State activities. Of the amount reserved under this

			 subsection, the State shall use not more than—

						(1)65 percent for

			 professional development for instructors in the STEM fields;

						(2)25 percent for

			 technical assistance for local educational agencies and schools; and

						(3)10 percent for

			 planning, administration, and reporting.

						(e)Amount of

			 grants

						(1)Reservation of

			 fundsFrom the amount appropriated to carry out this section for

			 a fiscal year, the Secretary shall reserve a total of 1 percent to award grants

			 to the outlying areas that submit applications in accordance with subsection

			 (f).

						(2)National

			 reservationsOf the amount of funds made available to carry out

			 this section for a fiscal year, the Secretary shall reserve—

							(A)not more than 2.5

			 percent or $25 million, whichever is greater, for national activities and

			 program evaluation, including formulating guidelines to measure the

			 effectiveness of programs under this section and determining whether such

			 programs are achieving the purpose described in subsection (b) and are

			 deserving of continued Federal support; and

							(B)not more than

			 $5,000,000 for promoting, and disseminating information about, the programs

			 under this subsection.

							(3)Allocations to

			 StatesOf the amount of funds appropriated to carry out this

			 section for a fiscal year, and not reserved under paragraph (1) or (2), the

			 Secretary shall allocate such amount among the States submitting applications

			 in accordance with subsection (f) as follows:

							(A)Two-thirds of such

			 amount shall be allocated based on the population of children aged 4 to 17 in

			 the State.

							(B)One-third of such

			 amount shall be allocated based on the population of children aged 4 to 17 in

			 the State who are underrepresented minority students.

							(4)Minimum

			 allocationNotwithstanding paragraph (3), the Secretary shall

			 ensure that each State described in such paragraph receives an allocation of

			 not less than one-fourth of one percent of the amount allocated pursuant to

			 such paragraph.

						(f)ApplicationsTo receive a grant under this section, a

			 State shall submit an application to the Secretary at such time, in such

			 manner, and containing such information as the Secretary determines necessary.

			 Each such application—

						(1)shall be for a

			 6-year period; and

						(2)shall include an

			 implementation plan for such period.

						(g)ReportsEach State receiving a grant under this

			 section shall provide annual reports to the Secretary on the activities of the

			 State under this section.

					(h)DefinitionsIn

			 this section:

						(1)The term

			 local educational agency has the meaning given to that term in

			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

						(2)The term

			 outlying area has the meaning given to that term in section 9101

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).

						102.Math and

			 science teacher education requirements (MASTER) plan

					(a)MASTER plan

			 purposesThe purposes of the programs under this section are

			 to—

						(1)support

			 cost-effective, content-based professional development for kindergarten,

			 elementary, and secondary school STEM instructors;

						(2)support

			 cost-effective development of kindergarten, elementary, and secondary school

			 STEM teaching strategies; and

						(3)encourage new

			 college graduates and mid- and late-career professionals with degrees or work

			 experience in the STEM fields to enter kindergarten, elementary, and secondary

			 school STEM instruction,

						in order to

			 populate American classrooms with content-qualified STEM teachers equipped with

			 the tools to teach STEM courses effectively.(b)Professional

			 development

						(1)National Academy

			 of Sciences studyThe Director of the National Science Foundation

			 shall enter into an arrangement with the National Academy of Sciences for a

			 study to identify appropriate mechanisms for promoting professional development

			 to ensure effective STEM instruction and to create a national standard for

			 effective STEM instruction. Such study shall be completed not later than 1 year

			 after the date of enactment of this Act.

						(2)ProgramNot later than 1 year after the date of

			 enactment of this Act, the Director of the National Science Foundation shall

			 establish a program to promote professional development to ensure effective

			 STEM instruction. Such program shall be implemented through grants to

			 institutions of higher education, educational organizations, and for-profit

			 companies. The program shall be designed to give priority to grants that

			 support local educational agencies with large populations of underrepresented

			 minorities or deficient STEM performance.

						(c)Centers of

			 excellence

						(1)EstablishmentNot later than 1 year after the date of

			 enactment of this Act, the Director of the National Science Foundation shall

			 establish a competitive grant program for the creation of Centers of Excellence

			 for developing STEM curricula. Such Centers of Excellence shall be located at

			 institutions of higher education that have received a grant under the program

			 and shall consist of consortia of school districts, university departments of

			 education, and university STEM and related departments. The goals of such

			 Centers of Excellence shall be to—

							(A)develop

			 scientifically-based STEM curricula and best STEM instruction practices;

							(B)produce certified

			 teachers in STEM fields through 4-year or 5-year programs;

							(C)promote professional development for

			 current STEM instructors; and

							(D)encourage

			 secondary and post-secondary students to attain advanced degrees in the STEM

			 fields and to pursue STEM careers.

							(2)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 National Science Foundation for carrying out this subsection $50,000,000 for

			 each of the fiscal years 2006 through 2011.

						(d)Recruiting STEM

			 teachersThe Secretary of Education, in consultation with other

			 appropriate agencies, shall develop and implement a program for the purpose of

			 encouraging mid- and late-career professionals in the STEM fields to become

			 kindergarten, elementary school, and secondary school teachers in the STEM

			 fields.

					BUndergraduate

			 Education

				111.STEM Loan

			 Forgiveness

					(a)Purpose; Sense

			 of the Congress

						(1)PurposeIt

			 is the purpose of this section to encourage individuals to obtain a degree in a

			 STEM field, and to pursue a career in such a field as a teacher or a Federal

			 employee.

						(2)Sense of the

			 CongressIt is the Sense of

			 the Congress that the Federal Government should utilize programs such as the

			 program under this section to attract 10,000 of America's brightest students to

			 the teaching profession every year, each of whom can have an impact on nearly

			 1,000 students over the life of their careers.

						(b)Loan

			 forgiveness

						(1)Loan forgiveness

			 authorizedThe Secretary is authorized to forgive, in accordance

			 with

			 paragraph (2), the student loan debt of

			 an eligible borrower in the amount specified in

			 subsection (d) of this section for

			 consecutive complete years of qualified service by such eligible borrower

			 completed after the date of enactment of this Act.

						(2)Method of loan

			 forgivenessTo provide the loan forgiveness authorized in

			 paragraph (1), the Secretary is

			 authorized to carry out a program—

							(A)through the holder

			 of the loan, to assume the obligation to repay a qualified loan amount for a

			 loan made under part B of title IV of the Higher Education Act of 1965 (20

			 U.S.C. 1071 et seq.); and

							(B)to cancel a

			 qualified loan amount for loans made under parts D and E of such title.

							(3)ReimbursementThe

			 Secretary shall reimburse an institution of higher education for any amounts

			 canceled under

			 paragraph (2) with respect to a loan

			 under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa

			 et seq.) in the same manner as is required by section 465(b) of such Act with

			 respect to a loan cancelled under section 465(a) of such Act.

						(c)Eligible

			 borrowerThe Secretary is authorized to provided loan forgiveness

			 to any individual who—

						(1)has obtained an

			 undergraduate degree in a STEM field;

						(2)is performing

			 qualified service as a full-time employee in a position—

							(A)in an elementary

			 or secondary school as a teacher of a course in a STEM field; or

							(B)in an agency of

			 the United States Government in a position that requires training or education

			 in a STEM field, as determined by the Secretary;

							(3)is a citizen or

			 permanent legal resident of the United States; and

						(4)is in repayment

			 status and is not in default on a loan for which the borrower seeks

			 forgiveness.

						(d)Payment in

			 installmentsThe Secretary shall forgive the loan obligation of

			 the borrower, in accordance with

			 subsection (b)(2), not to exceed

			 $10,000 in the aggregate, in the following increments:

						(1)At

			 the completion of the second year of service, $1,500 or 15 percent of the

			 borrower's loan obligation that is outstanding at the completion of such year,

			 whichever is less.

						(2)At the completion of the third year of

			 service, $1,500 or 15 percent of the borrower's loan obligation that was

			 outstanding at the completion of the second year of service, whichever is

			 less.

						(3)At the completion of the fourth year of

			 service, $2,000 or 20 percent of the borrower's loan obligation that was

			 outstanding at the completion of the second year of service, whichever is

			 less.

						(4)At the completion of the fifth year of

			 service, $5,000 or 50 percent of the borrower's loan obligation that was

			 outstanding at the completion of the second year of service, whichever is

			 less.

						(e)Application

						(1)In

			 generalThe Secretary shall by regulation establish procedures by

			 which borrowers shall apply for loan forgiveness under this section.

						(2)Promise to

			 complete service required for paymentAny application for loan

			 forgiveness under this section shall contain an agreement by the applicant that

			 the applicant will continue in qualifying service described under

			 subsection (c)(2) for not less than 5

			 consecutive complete years, or will, upon a failure to complete such 5 years of

			 service, repay the United States the amount of the principal and interest

			 forgiven by the Secretary, at a rate and schedule, and in accordance with

			 regulations, prescribed by the Secretary. Such regulations may provide for

			 waiver by the Secretary of such repayment obligations upon proof of economic

			 hardship as specified in such regulations.

						(f)PriorityLoan

			 forgiveness under this section shall be subject to the availability of

			 appropriations. The Secretary shall select loan forgiveness recipients from the

			 applicants based on academic achievement and a demonstrated commitment to

			 national or community service, in accordance with regulations prescribed by the

			 Secretary. In selecting loan forgiveness recipients, the Secretary shall take

			 into consideration whether an eligible borrower is a member of minority group

			 that is traditionally underrepresented in the STEM fields, as determined by the

			 Secretary.

					(g)RegulationsNot

			 later than 6 months after the date of enactment of this Act, the Secretary

			 shall issue regulations to carry out this section.

					(h)Program

			 Evaluation

						(1)Not later than 2

			 years after the date of the enactment of this Act, and every 2 years

			 thereafter, the Secretary shall evaluate, based on guidelines established in

			 advance of the evaluation, the effectiveness of the program under this section.

			 The Secretary shall report to the President and Congress regarding each such

			 evaluation no later than 3 months after its completion.

						(2)Of the funds

			 appropriated to carry out this section, not more than 5 percent shall be used

			 for the program evaluation described in

			 paragraph (1).

						(i)ConstructionNothing

			 in this section shall be construed to authorize any refunding of any repayment

			 of a loan.

					(j)Prevention of

			 double benefitsNo borrower may, for the same service, receive a

			 benefit under both this section and—

						(1)section 428J of

			 the Higher Education Act of 1965 (20 U.S.C. 1078–10);

						(2)section 460 of

			 such Act (20 U.S.C. 1087j); or

						(3)subtitle D of

			 title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et

			 seq.).

						(k)DefinitionFor

			 purposes of this section, the term year, where applied to service

			 as a teacher, means an academic year as defined by the Secretary.

					(l)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section $100,000,000 for fiscal year 2007, and such sums as may be

			 necessary for each of the 5 succeeding fiscal years.

					112.Research

			 Experiences for Undergraduates programs

					(a)Establishment of

			 programThe Director of the

			 National Science Foundation shall establish a competitive STEM Research

			 Experiences for Undergraduates Matching Fund program. The program shall promote

			 research experiences for undergraduate students in STEM fields through grants

			 to institutions of higher education.

					(b)PreferenceIn

			 awarding grants under this section the Director shall give preference to

			 proposals that—

						(1)would enhance underrepresented minority

			 participation in STEM fields;

						(2)promote

			 infrastructure development at institutions of higher education;

						(3)employ students on

			 campus predominantly in research-related jobs;

						(4)provide mentoring

			 about STEM study and career pathways to students participating in the program

			 established under this section; and

						(5)provide monetary

			 incentives to faculty who agree to mentor students, not in excess of

			 $1,000.

						(c)Matching

			 fundsGrants under this section shall be made in an amount not to

			 exceed 50 percent of the costs of the research experiences for undergraduates

			 program of the recipient institution.

					(d)Tracking and

			 promotionThe Director shall

			 implement the program under this section in a manner that tracks the success of

			 the program, and that promotes STEM and research experiences for undergraduates

			 programs. Success shall be measured on the basis of student-centered variables,

			 including persistence in STEM major, graduation, and STEM graduate program

			 matriculation, not on the basis of research outputs.

					(e)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 National Science Foundation for carrying out this section $20,000,000 for each

			 of the fiscal years 2006 through 2011, not more than 2 percent of which for

			 each fiscal year shall be for evaluation activities under subsection

			 (d).

					CGraduate and

			 Doctoral Education

				121.Professional

			 science Master’s program for national security and economic

			 competitiveness

					(a)ProgramThe Director of the National Science

			 Foundation shall establish a competitive program to provide grants to

			 institutions of higher education for the creation of professional science

			 Master’s programs for national security and economic competitiveness. Such

			 program shall provide a professional context for academic science expertise

			 that has been identified by Federal agencies and industry as holding extreme

			 importance and urgency. Such program shall be developed in coordination with

			 industry, academia, the Department of Defense, the Department of Homeland

			 Security, the Department of Energy, and other appropriate entities to create

			 specific capacity in areas of high demand related to STEM. The Director may

			 also seek input from or collaboration with the Sloan Foundation, which has a

			 demonstrated record of success in professional science Master’s

			 programs.

					(b)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 National Science Foundation for carrying out this section $50,000,000 for each

			 of the fiscal years 2006 through 2011.

					122.Advanced

			 foreign language education grant program

					(a)ProgramThe Director of the National Science

			 Foundation shall establish a program to support STEM students pursuing study or

			 research programs in foreign countries identified by the National Foreign

			 Language Task Force as having languages of critical strategic importance to the

			 United States. Study or research under this subsection shall be carried out in

			 the language of the foreign country.

					(b)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 National Science Foundation for carrying out this section $5,000,000 for each

			 of the fiscal years 2006 through 2011.

					123.STEM Teaching

			 Fellowships

					(a)PurposeIt is the purpose of this section to

			 authorize a national STEM Teaching Fellowship program in order to encourage

			 individuals of superior ability and achievement to pursue teaching careers in

			 the STEM fields and to provide such individuals with the financial support

			 necessary to complete post-graduate degrees in the STEM fields.

					(b)Award of STEM

			 Teaching Fellowships

						(1)Authority to

			 award STEM Teaching FellowshipsEach academic year, the Secretary

			 shall award, from funds not otherwise appropriated, STEM Teaching Fellowships,

			 in accordance with the provisions of this section, to 50 individuals of

			 superior ability selected on the basis of high academic achievement and a

			 demonstrated commitment to national or community service.

						(2)Designation of

			 fellowsIndividuals receiving

			 awards under this section shall be known as STEM Teaching

			 Fellows. The Secretary shall promote the STEM Teaching Fellows, and the

			 prestige of the fellowships, as a way to promote the STEM fields in the United

			 States.

						(3)EligibilityTo

			 be eligible to be a STEM Teaching Fellow, an individual shall—

							(A)be a citizen or

			 permanent legal resident of the United States;

							(B)have earned a

			 master’s degree in a STEM field; and

							(C)enter into an

			 agreement with the Secretary to be a full-time teacher of a course in a STEM

			 field at an elementary or secondary school for 5 complete academic years, in

			 exchange for the fellowship award.

							(c)Administration

			 of fellowship program

						(1)Authority to

			 contractThe Secretary is authorized to enter into a contract

			 with a nongovernmental entity to administer the program under this section if

			 the Secretary determines that entering into the contract is an efficient means

			 of carrying out the program.

						(2)Fellowship

			 Board

							(A)AppointmentThe

			 Secretary shall appoint a STEM Teaching Fellows Program Fellowship Board

			 (hereinafter in this section referred to as the Board)

			 consisting of 9 individuals representative of public and private institutions

			 of higher education who are especially qualified to serve on the Board. In

			 making appointments, the Secretary shall give due consideration to the

			 appointment of individuals who are highly respected in the academic and

			 professional community for each of the STEM fields. The Secretary shall assure

			 that individuals appointed to the Board are broadly representative of the range

			 of disciplines in the STEM fields.

							(B)DutiesThe

			 Board shall—

								(i)oversee the

			 operation of the program established by this section;

								(ii)establish

			 specific criteria for the award of STEM Teaching Fellowships, or, in the event

			 that the Secretary enters into a contract with a nongovernmental entity to

			 administer the program assisted under this section, such nongovernmental entity

			 shall establish such criteria;

								(iii)appoint panels

			 of academic scholars with distinguished backgrounds in the STEM fields for the

			 purpose of selecting fellows, except that, in the event that the Secretary

			 enters into a contract with a nongovernmental entity to administer the program,

			 such panels may be appointed by such nongovernmental entity; and

								(iv)prepare and

			 submit to the Congress at least once in every 3-year period—

									(I)a

			 report on the effectiveness of the program established by this section;

			 and

									(II)recommendations

			 regarding any modifications in the program that the Board determines are

			 appropriate.

									(C)ConsultationsIn

			 carrying out its responsibilities, the Board shall consult on a regular basis

			 with representatives of the National Science Foundation and representatives of

			 institutions of higher education and associations of such institutions, learned

			 societies, and professional organizations.

							(D)TermThe

			 term of office of each member of the Board shall be 4 years, except that any

			 member appointed to fill a vacancy shall serve for the remainder of the term

			 for which the predecessor of the member was appointed. No member may serve for

			 a period in excess of 6 years.

							(E)Initial meeting;

			 VacancyThe Secretary shall call the first meeting of the Board,

			 at which the first order of business shall be the election of a Chairperson and

			 a Vice Chairperson, who shall serve until 1 year after the date of the

			 appointment of the Chairperson and Vice Chairperson. Thereafter each officer

			 shall be elected for a term of 2 years. In case a vacancy occurs in either

			 office, the Board shall elect an individual from among the members of the Board

			 to fill such vacancy.

							(F)Quorum;

			 Additional meetings

								(i)A

			 majority of the members of the Board shall constitute a quorum.

								(ii)The

			 Board shall meet at least once a year or more frequently, as may be necessary,

			 to carry out the Board’s responsibilities.

								(G)CompensationMembers

			 of the Board, while serving on the business of the Board, shall be entitled to

			 receive compensation at rates fixed by the Secretary, but not exceeding the

			 rate of basic pay payable for level IV of the Executive Schedule, including

			 travel time, and while so serving away from their homes or regular places of

			 business, the members may be allowed travel expenses, including per diem in

			 lieu of subsistence, as authorized by section 5703 of title 5, United States

			 Code, for persons in Government service employed intermittently.

							(d)Allocation of

			 fellowships

						(1)Application

			 processThe Secretary shall make applications for STEM Teaching

			 Fellowships available not later than October 1 of the academic year preceding

			 the academic year for which fellowships shall be awarded, and shall announce

			 the recipients of fellowships under this section not later than April 1 of such

			 preceding academic year.

						(2)Use of selection

			 panelsThe recipients of fellowships shall be selected in each

			 designated STEM field from among all applicants nationwide in each STEM field

			 by distinguished panels appointed by the Board to make such selections under

			 criteria established by the Board, except that, in the event that the Secretary

			 enters into a contract with a nongovernmental entity to administer the program,

			 such panels may be appointed by such nongovernmental entity. The number of

			 recipients in each field in each year shall not exceed the number of fellows

			 allocated to that field for that year by the Board.

						(e)Fellowship

			 award

						(1)StipendsThe

			 Secretary shall pay—

							(A)to each STEM

			 Teaching Fellow—

								(i)for

			 each of the 5 years during which the Fellow is teaching a course in a STEM

			 field at an elementary or secondary school, a stipend in an amount equal to 25

			 percent of the salary paid by the school district to the Fellow for such

			 teaching services, which shall be in addition to the salary paid by such school

			 district; and

								(ii)for

			 each year, not to exceed 7 years, during which the Fellow is enrolled full-time

			 or part-time in an educational program for which an institution of higher

			 education awards a post-graduate degree in a STEM field, an amount equal

			 to—

									(I)the

			 cost of attendance (as defined in section 472 of the Higher Education Act of

			 1965 (20 U.S.C. 1087ll)) for the Fellow for such year; less

									(II)any other grant

			 assistance received by the Fellow for such year for the pursuit of such degree;

			 and

									(B)to a school district that employs a Fellow

			 under this section, for each of the 5 years during which such Fellow is

			 teaching a course in a STEM field in an elementary or secondary school in such

			 school district, an amount equal to 25 percent of the salary paid by the school

			 district to the Fellow for such teaching services, which the school district

			 shall use to provide resources to the elementary or secondary school at which

			 the Fellow is a teacher, to assist such school in educating students in the

			 STEM fields.

							(2)Post-graduate

			 optionA STEM Teaching Fellow shall be eligible to receive the

			 stipend described in

			 paragraph (1)(A)(ii) only if

			 such Fellow successfully completes the 5-year teaching commitment described in

			 subsection (b)(3)(C).

						(f)Fellowship

			 conditions

						(1)Reports from

			 recipientsThe Secretary is authorized to require reports

			 containing such information in such form and filed at such times as the

			 Secretary determines necessary from any STEM Teaching Fellow. The reports shall

			 be accompanied by a certificate from an appropriate official at—

							(A)the elementary or

			 secondary school at which the Fellow is teaching, stating that such Fellow is

			 employed full-time as a teacher of a course in a STEM field; or

							(B)the institution of

			 higher education at which the Fellow is pursuing a post-graduate degree in a

			 STEM field, stating that such Fellow is enrolled full-time in the post-graduate

			 degree program for which a stipend under

			 subsection (e)(1)(A)(ii) is

			 awarded.

							(2)Fellowship

			 portabilityA STEM Teaching

			 Fellow shall be entitled to use the post-graduate fellowship stipend for a

			 post-graduate program at any one institution of higher education in which the

			 Fellow is enrolled.

						(3)Post-graduate

			 fellowship optionsA STEM

			 Teaching Fellow shall not be required to pursue a post-graduate degree, or to

			 extend the fellowship beyond the 5-year teaching commitment described in

			 subsection (b)(3)(C).

						DSTEM

			 Revitalization Task Force

				131.STEM

			 Revitalization Task Force

					(a)EstablishmentThere is established the STEM

			 Revitalization Task Force (referred to in this subtitle as the Task

			 Force), which shall be an independent establishment as defined under

			 section 104 of title 5, United States Code.

					(b)MembershipThe

			 Task Force shall consist of the following members or their designees:

						(1)The National STEM Advisor, who shall serve

			 as the chairperson of the Task Force.

						(2)The Secretary of

			 Education.

						(3)The Director of

			 the National Science Foundation.

						(4)The Secretary of

			 Homeland Security.

						(5)The Director of

			 National Intelligence.

						(6)The Secretary of

			 Defense.

						(7)The Secretary of

			 Energy.

						(8)The Secretary of

			 Commerce.

						(9)The Director of the National Institutes of

			 Health.

						(10)The heads of such

			 other Federal agencies as the Task Force considers appropriate.

						(11)Three representatives from academia,

			 selected by the Director of the National Science Foundation.

						(12)Three representatives from the defense and

			 homeland security industry, one representative each selected by the President,

			 the Speaker of the House of Representatives, and the minority leader of the

			 House of Representatives.

						(13)Five general industry representatives, one

			 representative each selected by the President, the majority leader of the

			 Senate, the Speaker of the House of Representatives, the minority leader of the

			 Senate, and the minority leader of the House of Representatives.

						(c)ResponsibilitiesThe

			 Task Force shall be charged with—

						(1)evaluating the

			 effectiveness of STEM education and programs in elementary and secondary

			 schools and institutions of higher education, including undergraduate and

			 graduate programs, and identifying successful programs and best practices that

			 can be replicated at other schools and institutions;

						(2)developing a

			 national marketing campaign promoting STEM study and STEM careers that shall

			 include the identification of STEM educational programs and careers, public

			 service announcements, and an awareness campaign at elementary and secondary

			 schools, in part by appealing to Americans’ patriotism and vibrant sense of

			 national duty; and

						(3)identifying STEM

			 degrees for which there is a national need, reporting specifically on national

			 need in the fields of energy, defense, homeland security, communications and

			 connectivity, conservation and environmental science, and computer

			 technology.

						(d)Staff

						(1)In

			 generalThe National STEM Advisor may appoint and fix the

			 compensation of such additional personnel as the Advisor considers necessary to

			 carry out the duties of the Task Force.

						(2)Details from

			 other agenciesUpon request of the Task Force, the head of any

			 Federal agency may detail, on a reimbursable basis, any of the personnel of

			 such agency to the Task Force.

						(3)Experts and

			 consultantsWith the approval of the Task Force, the National

			 STEM Advisor may procure temporary and intermittent services under section

			 3109(b) of title 5, United States Code.

						(e)Powers

						(1)DelegationAny

			 member or employee of the Task Force may, if authorized by the Task Force, take

			 any action that the Task Force is authorized to take in this Act.

						(2)InformationThe

			 Task Force may secure directly from any Federal agency such information as the

			 Task Force considers necessary to carry out its responsibilities. Upon request

			 of the National STEM Advisor, the head of such agency shall furnish such

			 information to the Task Force.

						(3)DonationsThe

			 Task Force may accept, use, and dispose of gifts or donations of services or

			 property.

						(4)MailThe

			 Task Force may use the United States mail in the same manner and under the same

			 conditions as other Federal agencies.

						132.National STEM

			 Advisor

					(a)In

			 GeneralThere is established

			 a National STEM Advisor who shall be appointed by the President. The National

			 STEM Advisor shall be a nationally recognized individual with credentials and

			 abilities across all of the sectors to be involved with creating and

			 implementing long-term solutions to achieving national STEM competency.

					(b)ResponsibilitiesThe National STEM Advisor shall—

						(1)develop and

			 oversee the implementation of a national STEM strategy across all

			 sectors;

						(2)establish formal

			 relationships among the major stakeholders involved in meeting the needs of the

			 United States for improved capabilities in STEM fields, including Federal,

			 State, and local government agencies, academia, industry, and labor; and

						(3)coordinate and

			 lead the public information campaign described in paragraph (2) of section

			 133.

						(c)CompensationThe

			 National STEM Advisor shall be paid at a rate of pay payable for a position at

			 level V of the Executive Schedule under section 5316 of title 5, United States

			 Code.

					133.Assistance from

			 the Office of Science and Technology PolicyThe Office of Science and Technology Policy

			 may provide to the Task Force, upon the request of the National STEM Advisor,

			 such services, funds, facilities, staff, and other support services as the

			 Office may determine advisable and as may be authorized by law.

				134.ReportsNot later than 90 days after the date of

			 enactment of this Act, and annually thereafter, the Task Force shall prepare

			 and transmit to the President and Congress a report that describes the

			 activities of the Task Force and the efforts of the Task Force to perform the

			 responsibilities described in

			 section 133. Such report shall include a

			 detailed statement of any findings by the Task Force and recommendations for

			 legislative action and administrative action.

				IIForeign Language

			 and Cultural Programs

			201.Office of Teaching

			 Another Language to Kids (TALK)

				(a)In

			 generalThe Secretary of Education shall take such steps as may

			 be appropriate for the orderly transfer of the personnel, assets, obligations,

			 and functions of the Office of English Language Acquisition, Language

			 Enhancement, and Academic Achievement for Limited English Proficient Students

			 to the Office of Teaching Another Language to Kids.

				(b)AmendmentsTitle II of the Department of Education

			 Organization Act (20 U.S.C. 3411 et seq.) is amended—

					(1)by striking

			 section 209; and

					(2)by striking

			 section 216 and inserting the following:

						

							216.Office of Teaching Another

				Language to Kids

								(a)Establishment

				and duties

									(1)In

				generalThere is established within the Department of Education

				an office to be known as the Office of Teaching Another Language to Kids (in

				this section referred to as the Office) for the purpose of

				improving foreign language education from kindergarten through 12th grade. The

				Secretary shall appoint a director as the head of the Office.

									(2)DutiesTo

				carry out the purpose described in paragraph (1), the Director of the Office

				shall—

										(A)create—

											(i)a

				local educational agency foreign language feeder program;

											(ii)a

				dual language immersion program; and

											(iii)a national

				foreign language program for the training of teachers;

											(B)contract with educational organizations to

				provide efficient and effective professional instruction for programs of the

				Office, which training may include summer language teaching institutes at

				several locations around the country;

										(C)recommend

				improvements and provide technical assistance to other Federal programs serving

				language-minority students, students with limited English proficiency, and

				their families;

										(D)ensure that

				language-minority students and students with limited English proficiency are

				included in ways that are valid, reliable, and fair for all standards and

				assessments conducted or funded by the Department; and

										(E)assist the

				Assistant Secretary of the Office of Educational Research and Improvement in

				identifying research priorities that reflect the needs of language-minority

				students and students with limited English proficiency.

										(b)Foreign language

				feeder program

									(1)Grants to

				SEAs

										(A)GrantsFor

				the purpose described in subparagraph (B), the Director of the Office shall

				make a grant in the amount determined under subparagraph (C) to each State

				educational agency that submits an application under subparagraph (D).

										(B)Use of

				fundsEach State educational agency receiving a grant under this

				subsection shall use the grant for the purpose of making competitive subgrants

				to consortia of local educational agencies to enable such consortia to

				establish foreign language programs emphasizing continuity of instruction from

				elementary school through 12th grade and, if possible, through college.

										(C)Amount of

				grantsFrom the total amount appropriated to carry out this

				section for a fiscal year, the Director of the Office shall allot to each State

				educational agency that submits an application in accordance with subparagraph

				(D) an amount that bears the same ratio to such total amount as the population

				of children aged 4 to 17 in the State bears to the aggregate population of

				children aged 4 to 17 in all States for which applications are submitted in

				accordance with subparagraph (D).

										(D)Application

											(i)In

				generalTo seek a grant under this subsection, a State

				educational agency shall submit an application to the Director of the Office at

				such time, in such manner, and containing such information as the Director

				determines necessary to carry out this subsection.

											(ii)ContentsAt

				a minimum, each application submitted under this subparagraph shall demonstrate

				to the Director’s satisfaction that the State educational agency will meet

				basic standards to ensure that foreign language programs under this subsection

				are successful.

											(2)Subgrants to

				consortia of LEAs

										(A)Use of

				fundsA consortium of local educational agencies receiving a

				subgrant under this subsection shall use the subgrant to establish a foreign

				language program emphasizing continuity of instruction from elementary school

				through 12th grade. Such program—

											(i)shall

				include—

												(I)elementary school

				instruction at least 3 times each week in 30 minute periods;

												(II)middle school

				instruction at least 5 times each week in 45 minute periods; and

												(III)high school

				instruction at least 5 times each week in 50 minute periods;

												(ii)may

				include international student exchange programs for high school students;

				and

											(iii)shall be

				coordinated with, and relate to, the content being taught in other subject

				matter courses (a technique known as content-based language

				instruction).

											(B)ApplicationTo

				seek a subgrant under this subsection, a consortium of local educational

				agencies shall submit an application to the State educational agency at such

				time, in such manner, and containing such information as the State educational

				agency may require.

										(c)Dual language

				immersion program

									(1)In

				generalThe Director of the Office may make grants to local

				educational agencies serving areas with a large percentage of heritage language

				speakers to establish dual language immersion programs described in paragraph

				(2).

									(2)Use of

				fundsA grant may be made under this subsection only if the

				applicant involved agrees to use the grant to establish a dual language

				immersion program that—

										(A)by instructing in

				both English and the heritage language of the community, facilitates—

											(i)foreign language

				acquisition; and

											(ii)English language

				acquisition by students with limited English proficiency; and

											(B)provides students

				with strong language skills to enable those students to contribute to national

				security, government service, and global economic competitiveness.

										(3)ApplicationTo

				seek a grant under this subsection, a local educational agency shall submit an

				application to the Secretary in such form, in such manner, and containing such

				agreements, assurances, and information as the Secretary may require.

									(4)Heritage

				languageFor purposes of this

				subsection, the term heritage language refers to a foreign

				language that is used within a community by residents or citizens of the United

				States who are native speakers of, or who have partial fluency in, such

				language.

									(d)National Foreign

				Language Program

									(1)In

				generalTo carry out the purpose described in subsection (a)(1),

				the Director of the Office may enter into contracts with educational

				organizations for the development of summer institutes for teachers of grades

				kindergarten through 12.

									(2)Use of

				fundsA contract may be entered into under paragraph (1) only if

				the applicant involved agrees, with respect to the program established by the

				applicant, as follows:

										(A)To teach language

				instruction methodologies based on the standards articulated in the documented

				entitled Standards for Foreign Language Learning in the 21st

				Century.

										(B)To promote strong

				teaching skills for foreign language teachers and individuals who are studying

				to become teachers.

										(C)To design programs

				to prepare a teacher to provide professional development to other teachers at a

				school, to assist novice teachers at such school, including (if applicable) a

				mechanism to integrate experiences from the summer workshop or

				institute.

										(D)To recruit

				university students with foreign language majors to participate in the

				institute and to become language instructors.

										(e)Evaluation and

				Accountability PlanThe Director of the Office shall develop an

				evaluation and accountability plan for use by each entity receiving a grant or

				subgrant under this section. The plan shall include objectives and measures

				for—

									(1)increasing

				participation by students in advanced courses in foreign language;

									(2)increasing the

				percentages of secondary school classes in foreign language taught by teachers

				with academic majors in foreign language; and

									(3)increasing the

				number of foreign language teachers who participate in professional development

				activities.

									(f)Reports by

				granteesEach entity receiving a grant under this section shall

				annually report to the Secretary regarding the progress of the entity in

				meeting the performance objectives described in subsection (e).

								(g)National

				evaluation

									(1)In

				generalEach year, the Director shall conduct a quantitative

				evaluation of the activities conducted under this section and their long-term

				impacts.

									(2)ReportsNot

				less than every 3 years, the Director of the Office shall submit a report to

				the Congress on the activities conducted under this section and the results of

				evaluations conducted under paragraph (1).

									(h)Authorization of

				appropriations

									(1)In

				generalTo carry out this section, there are authorized to be

				appropriated $500,000,000 for each of the fiscal years 2007 through

				2011.

									(2)ReservationOf

				the amount appropriated to carry out this section for a fiscal year, the

				Director of the Office shall use not less than 4 percent and not more than 8

				percent of such amount to conduct evaluations required by subsection

				(g)(1).

									(i)DefinitionsIn

				this section:

									(1)The term

				local educational agency has the meaning given to that term in

				section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

				7801).

									(2)The term State educational

				agency has the meaning given to that term in section 9101 of the

				Elementary and Secondary Education Act of 1965 (20 U.S.C.

				7801).

									.

					202.National Foreign

			 Language Coordinating Council

				(a)Establishment

					(1)In

			 generalThere is established in the Executive Office of the

			 President the National Foreign Language Coordinating Council (referred to as

			 the Council in this section).

					(2)Membership

						(A)In

			 generalThe Council shall consist of the ex officio members

			 specified in subparagraph (B) and the representatives appointed under

			 subparagraph (C).

						(B)Ex officio

			 membersThe Council shall include the following ex officio

			 members (or their designees):

							(i)The

			 National Foreign Language Advisor, who shall serve as the chairperson of the

			 Council.

							(ii)The

			 Director of National Intelligence.

							(iii)The Secretary of

			 Homeland Security.

							(iv)The

			 Secretary of Defense.

							(v)The

			 Secretary of Education.

							(vi)The

			 Secretary of Agriculture.

							(vii)The Attorney

			 General of the United States.

							(viii)The Secretary

			 of Labor.

							(ix)The

			 Secretary of Housing and Urban Development.

							(x)The

			 Secretary of Health and Human Services.

							(xi)The

			 Secretary of Commerce.

							(xii)One

			 representative of the National Security Education Program Board.

							(xiii)The Secretary of

			 State.

							(xiv)The heads of

			 such other Federal agencies as the Council considers appropriate.

							(C)Appointed

			 membersThe Council shall include the following members appointed

			 by the President:

							(i)Three

			 representatives of academia.

							(ii)Three

			 representatives of industry.

							(3)Responsibilities

						(A)In

			 generalThe Council shall be charged with—

							(i)developing a

			 national foreign language strategy within 18 months of the date of enactment of

			 this Act; and

							(ii)overseeing the

			 implementation of such strategy.

							(B)Strategy

			 contentThe strategy developed under subparagraph (A) shall

			 include—

							(i)identification of

			 crucial priorities across all sectors, including by identifying foreign

			 languages for which there is a national need;

							(ii)identification

			 and evaluation of Federal foreign language programs and activities,

			 including—

								(I)recommendations on

			 coordination;

								(II)program

			 enhancements; and

								(III)allocation of

			 resources so as to maximize use of resources;

								(iii)needed national

			 policies and corresponding legislative and regulatory actions in support of,

			 and allocation of designated resources to, promising programs and initiatives

			 at all levels (Federal, State, and local), especially in the less commonly

			 taught languages that are seen as critical for national security and global

			 competitiveness in the next 20 to 50 years;

							(iv)effective ways to

			 increase public awareness of the need for foreign language skills and career

			 paths in all sectors that can employ those skills, with the objective of

			 increasing support for foreign language study among—

								(I)Federal, State,

			 and local leaders;

								(II)students;

								(III)parents;

								(IV)elementary,

			 secondary, and postsecondary educational institutions; and

								(V)potential

			 employers;

								(v)incentives for

			 related educational programs, including foreign language teacher

			 training;

							(vi)coordination of

			 cross-sector efforts, including public-private partnerships;

							(vii)coordination

			 initiatives to develop a strategic posture for language research and

			 recommendations for funding for applied foreign language research into issues

			 of national concern;

							(viii)assistance

			 for—

								(I)the development

			 and implementation of foreign language content and performance standards,

			 including implementation of such standards developed by the Council or other

			 groups;

								(II)corresponding

			 assessments for the elementary, secondary, and postsecondary education levels,

			 including the National Assessment of Educational Progress in foreign

			 languages;

								(III)the development

			 and implementation of language skill-level certification standards;

								(IV)an ideal course

			 of pre-service and professional development study for those who teach foreign

			 language; and

								(V)suggested

			 graduation criteria for foreign language studies and appropriate non-language

			 studies, such as—

									(aa)international

			 business;

									(bb)national

			 security;

									(cc)public

			 administration; and

									(dd)health care;

			 and

									(ix)identification of

			 and means for replicating best practices at all levels and in all sectors,

			 including best practices from the international community.

							(4)MeetingsThe

			 Council may hold such meetings, and sit and act at such times and places, as

			 the Council considers appropriate, but shall meet in formal session at least 2

			 times a year. State and local government agencies and other organizations (such

			 as academic sector institutions, foreign language-related interest groups,

			 business associations, industry, and heritage community organizations) shall be

			 invited, as appropriate, to public meetings of the Council at least once a

			 year.

					(5)Staff

						(A)In

			 generalThe National Foreign Language Advisor may appoint and fix

			 the compensation of such additional personnel as the Advisor considers

			 necessary to carry out the duties of the Council.

						(B)Details from

			 other agenciesUpon request of the Council, the head of any

			 Federal agency may detail, on a reimbursable basis, any of the personnel of

			 such agency to the Council.

						(C)Experts and

			 consultantsWith the approval of the Council, the National

			 Foreign Language Advisor may procure temporary and intermittent services under

			 section 3109(b) of title 5, United States Code.

						(6)Powers

						(A)DelegationAny

			 member or employee of the Council may, if authorized by the Council, take any

			 action that the Council is authorized to take in this Act.

						(B)InformationThe

			 Council may secure directly from any Federal agency such information as the

			 Council considers necessary to carry out its responsibilities. Upon request of

			 the National Foreign Language Advisor, the head of such agency shall furnish

			 such information to the Council.

						(C)DonationsThe

			 Council may accept, use, and dispose of gifts or donations of services or

			 property.

						(D)MailThe

			 Council may use the United States mail in the same manner and under the same

			 conditions as other Federal agencies.

						(7)Conferences,

			 newsletter, and websiteIn carrying out this section, the

			 Council—

						(A)may arrange

			 Federal, regional, State, and local conferences for the purpose of developing

			 and coordinating effective programs and activities to improve foreign language

			 education;

						(B)may publish a

			 newsletter concerning Federal, State, and local programs that are effectively

			 meeting the foreign language needs of the Nation; and

						(C)shall create and

			 maintain a website containing information on the Council and its activities,

			 best practices on language education, and other relevant information.

						(8)ReportsNot

			 later than 90 days after the date of enactment of this Act, and annually

			 thereafter, the Council shall prepare and transmit to the President and

			 Congress a report that describes—

						(A)the activities of

			 the Council;

						(B)the efforts of the

			 Council to improve foreign language education and training; and

						(C)any impediments,

			 including any statutory and regulatory restrictions, to such efforts.

						(b)National Foreign

			 Language Advisor

					(1)In

			 generalThere shall be a National Foreign Language Advisor, who

			 shall be appointed by the President. The National Foreign Language Advisor

			 shall be a nationally recognized individual with credentials and abilities

			 across all of the sectors to be involved with creating and implementing

			 long-term solutions to achieving national foreign language and cultural

			 competency.

					(2)ResponsibilitiesThe

			 National Foreign Language Advisor shall—

						(A)develop and

			 oversee the implementation of a national foreign language strategy across all

			 sectors;

						(B)establish formal

			 relationships among the major stakeholders in meeting the needs of the Nation

			 for improved capabilities in foreign languages and cultural understanding,

			 including Federal, State, and local government agencies, academia, industry,

			 labor, and heritage communities; and

						(C)coordinate and

			 lead a public information campaign that raises awareness of public and private

			 sector careers requiring foreign language skills and cultural understanding,

			 with the objective of increasing interest in and support for the study of

			 foreign languages among national leaders, the business community, local

			 officials, parents, and individuals.

						(3)CompensationThe

			 National Foreign Language Advisor shall be paid at a rate of pay payable for a

			 position at level V of the Executive Schedule under section 5316 of title 5,

			 United States Code.

					

